DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/GB2015/052157, filed 07/24/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 1413157.7, filed on 07/24/2014 in the United Kingdom.

Status of the Claims
Claims 41, 43, 46, 47, 49, 50, 56, 58, 59, 62-69, 77 and 78 are pending; claim 1-40, 42, 44, 45, 48, 51-55, 57, 60-61 and 70-76 are cancelled; and claim 41 is amended. Claims 41, 43, 46, 47, 49, 50, 56, 58, 59, 62-69, 77 and 78 are examined below. 

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 103, citing Droste et al. as primary reference, are withdrawn in response to Applicant’s amendments to the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 43, 46, 47, 49, 56, 59, 62, 65 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., US PG Pub No. 2014/0370616A1  (earlier published as WO2012/129650A1, publication date of 10/04/2012) in view of Irina et al., US PG Pub No. 2012/0165626A1.
Gupta et al. teach a method for analyzing a low concentration of analyte in a sample (see para [0064], capable of detecting levels lower than about 32/ng/ml), the method comprising contacting a sample receiving portion of a lateral flow device with sample, the device comprising a permeable membrane including sample receiving portion (sample pad), probe zone (conjugate) and a test site (comprising control and test bands), the permeable membrane being housed with a cassette, the sample receiving portion aligned with an aperture (figure 2 (30)) of the cassette (see for example, Figure 2, paras [0051], [0060]-[0061]). Gupta does teach samples that are sweat samples (paras [0020], [0038], claim 4 of Gupta). Gupta further teaches steps of passing a buffer through the sample (paras [0024], [0067], [0070] and [0077]). Although Gupta does not specifically state passing the buffer for the intended purpose of  forming a dissolved sample solution in which any analyte is concentrated therein, it is the case that Gupta is performing the same method step in the same manner as claimed (same type of device, i.e. lateral flow 
	Although Gupta does teach providing samples from a finger (e.g., blood, see para [0073]) and does further teach a sample can be a sweat (perspiration) sample (para [0020]). Gupta et al. 
	Irina is teaching methods and devices for measuring or evaluating concentrations of analytes in a body fluid (abstract); in particular, Irina teach performing assay on a sample such as a sweat sample obtained by contacting the assay device directly with the surface of a subject’s skin (abstract). Irina teach it is desirable to be able to perform detection in a body fluid sample non-invasively so as to not require for example painful finger sticks/blood draws (see paras [0007] and [0008]). In particular the reference is demonstrating the detection of an analyte in a sweat sample (para [0009]). Irina teach contacting a membrane test device directly with a subject’s skin to collect sweat from the surface of the skin (paras [0012], [0015], [0018], [0042]). Irina teach (para [0013]) a testing device may be in the form of a testing substrate such as a test strip, and can be capable of collecting very small volumes of sweat sample (paras [0014], [0043]). In particular, see para [0097], Irina teach a user may place a fingertip in contact with a test strip, pressing one’s fingertip at an opening to transfer sample to the membrane test strip. See paras [0101] and [0107], Irina teach a device comprising an access port that allows substantial contact (i.e. sized appropriately for a finger). 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Gupta et al. in order to detect analyte non-invasively, by modifying the method and the device used in the method so that the aperture of the device that is aligned with the sample receiving portion is sized to receive a fingertip for collection of a sweat sample, performing a step of depositing a sweat sample on the sample receiving portion by way of directly contacting the fingertip (region comprising a ridge 
	Even further, the modification to the method (namely the device used in the method) would merely be an obvious matter of design choice because Gupta discloses the claimed invention, except for the step wherein direct contact is made with a region of skin comprising a ridge pattern by way of an aperture aligned with the sample receiving portion sized to receive a fingertip. In particular, the base device as used in the method of Gupta, and Gupta’s method of detection using said device, are substantially similar to Applicant’s claimed invention. It would have been an obvious matter of design choice to have modified the base device of Gupta so that the aperture is sized in order to accommodate direct contact with a fingertip so that a sweat sample could be directly applied to the test strip by way of a fingertip, as in Irina, particularly since it has been held that rearranging parts of an invention only involves routine skill in the art (In re Japikse, 86 USPQ 70), and further since such a modification would have involved a mere change in the size of a component. A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
	One of ordinary skill in the art would have had a reasonable expectation of success performing the modification to size the aperture to receiving a fingertip, and further to have performed the method by directly contacting the fingertip with the test strip through said aperture 
	Regarding claims 43 and 46, see the combination of the cited art as set forth in detail above addressing a sample comprising finger sweat. It is understood from the disclosure of Gupta that the sample requires dilution buffer in order to permit travel down the device; further, the ordinarily skilled artisan would specifically expect, that since the sample as taught by the combination of the art above is from a person’s skin (sweat from a fingertip) the sweat sample obtained by the direct contact would be “substantially dry” and would comprise “insufficient liquid to move” down the device without the buffer. Further, as indicated above, the combination of the cited art is teaching a method performed on the same sample as claimed (finger sweat).
	Regarding claim 47, the combination of Gupta and Irina is teaching depositing analyte by way of pressing a fingertip to the membrane, and as such is addressing sampled provided as a “fingerprint”, the pressing thereby depositing sweat from the subject’s finger as an impression on the membrane (impression of the ridge). 
	Regarding claim 49, see Gupta at para [0078] teaching 160 µl of dilution buffer.
	Regarding claim 56, the limitation of claim 56 limits step a: namely, limits claim 41 such that the sample of step a (the sample provided on the receiving portion) is a sample limited to comprises from 0.1pg to 5 ng of analyte. Gupta does teach performing their methods on samples containing low amounts of a target analyte (e.g., 4.7 and up, see at Examples, particularly tables 1 and 2, Gupta performed their method with samples containing down to 4.7 ng). Although Gupta does teach performing the method (testing the method) on samples comprising as low as 4.7 ng, from Table 1 it appears that test line was still observed; therefore, although Gupta does prima facie obvious to one having ordinary skill to have modified the method as taught by the cited art to further optimize the amount of labeled probe to achieve more sensitive detection (lower amount of analyte, such as in the claimed range) out of routine optimization of experimental conditions. One of ordinary skill would have a reasonable expectation of success because Gupta is already demonstrating (prior to such optimization) ng level detection of a target analyte.
Regarding claim 59, see Gupta does teach probe comprising antibody (see e.g., para [0012], labeled antibody against target).
	Regarding claim 62, see para [0050], immobilized antigen that binds the labeled antibody.
	Regarding claim 65, see further Gupta teach passing labelled probe (and complex) through a control site comprising second immobilized capture reagent that binds the labeled probe and the complex, determining whether test result is reliable by detecting/not detecting at the control sites (see e.g., paras [0057], [0066]).
	Regarding claim 77, see Gupta at Figure, 3, showing width of sample receiving portion as greater than the probe zone width. 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Irina as applied to claim 41 above, and further in view of Vallari et al., US Patent No. 5,922,533 (cited previously).
	Gupta teach sample volume can range from 1 to 100 µl (para [0025]). Further Gupta teach (para [0067]) dilution buffer may be added to provide sufficient testing volume and ensure optimum lateral capillary flow as the sample migrates the length of the strip. 
However, although Gupta in view of Irina teach a method substantially as claimed, the cited art fails to teach wherein the buffer to sample ratio is 50:1 to 1000:1 (claim 50).
	Vallari et al. is another example of a rapid test strip device which utilizes an elution buffer to aid in the passage of a sample through the device (see for example, col. 2, lines 63 to col. 3, line 10; especially col. 14, lines 18-31); Vallari teaching dilution with 100µl of buffer to 1µl sample (see at col. 14).
Given the cited prior art (Gupta et al. and Vallari et al.) the ordinarily skilled artisan would appreciate that the amount of buffer, and the ratio of sample to buffer, used to dissolve and assist a sample through a lateral flow test device is a result effective variable, namely that the amount/ratio is a variable which achieves a result, the result of promoting sample containing analyte through the device to the region containing immobilized reagent for detection. 
It would have been prima facie obvious to one of ordinary skill in the art to have arrived at a buffer to sample ratio as claimed, out of routine optimization of experimental conditions in an effort to uncover/discover the optimum, workable conditions required to promote the target analyte in the sample through the device. It would have been obvious considering the amount of buffer and the ratio of buffer to sample were result effective variables; specifically, the prior art (Gupta and Vallari) support that it would be well within the skill of the ordinary artisan to arrive . 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. and Irina et al., as applied to claim 41 above, and further in view of Zuk et al., US Patent No. 4,956,275.
Gupta and Irina teach a method substantially as claimed (see previously above), however, Gupta fails to disclose the concentration of labelled probe. 
As such, Gupta et al. fails to teach wherein the probe zone comprises from 10 pg to 1000 ng of labelled probe.
Zuk et al. similarly teach methods of using lateral flow assay strip devices, said devices comprising labelled probe for a targeted analyte (abstract, col. 3, lines 25-28; col. 7, lines 40-54); see particularly at col. 7, lines 49-54, Zuk teach the amount of reagent conjugate (labeled probe) applied to the reagent zone will generally be in the range of 10pg to 100 ng. 
It would have been prima facie obvious to one having ordinary skill in the art to have modified the device used in the method (and as such, also the method) of Gupta et al. and Irina et al. in order to have provided the labeled probe in at an amount of 10pg -100 ng (a range within the presently claimed range) as an obvious matter of applying a known technique to a known .

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Irina as applied to claim 41 above, and further in view of Spivey et al., US PG Pub No. 2001/0034068A1.
Gupta and Irina teach a method substantially as claimed (see previously above), see Gupta teaching the use of a labeled probe, for example a colloidal gold labeled probe (paras [0021], [0053], [0069]. Further Gupta teach reading test results by eye, detector or reader system (para [0061]).
	Gupta et al. fails to teach at their detection/determining step, illuminating the labeled probe at 400 nm to 1 mm in order to show the probe/complex if present.
	Spivey et al. teach that colloidal gold labels have a pink color, that the labels are illuminated using a green LED source with a wavelength of 565 nm (see para [0063]). 
prima facie obvious to the ordinarily skilled artisan when performing the method of detection of Gupta et al., the method comprising gold particle labels, to further illuminate the particles using 565 nm, specifically because it was known in the art to use a green illumination source with this specific particle type. One would have a reasonable expectation of success since the modification would amount to illuminating a known, conventionally used particle label with a source recognized as particularly illuminating that label. 

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. and Irina as applied to claim 41 above, and further in view of Spivey et al., US PG Pub No. 2001/0034068A1 and Gibbs US PG Pub No. 2013/0102003 A1.
Gupta et al. and Irina et al. teach a method substantially as claimed (see previously above), however, Gupta fails to teach the method comprising the device further comprising a normalization site, the method performing a step of illuminating a normalization site with radiation having a wavelength of 400 nm to 1 mm, measuring the intensity comparing to signal at the test site and/or control site, wherein the normalization site comprising immobilized labeled protein incapable of binding to the target analyte and any labeled probe complex with analyte, wherein the immobilized labeled protein and the labelled probe are labelled with the same label.
Spivey et al. teach that colloidal gold labels have a pink color, that the labels are illuminated using a green LED source with a wavelength of 565 nm (see para [0063]). 
Gibbs et al. at para [0021] teach, regarding lateral flow assay devices and methods of using, embodiments comprising the detectable label immobilized in or on the membrane in order to normalize detection parameters (see coated on capture particles, binding agent, para [0018]). 
It would have been obvious to have modified the method of Gupta and Irina with Spivey for the reasons as indicated previously above (see above, regarding claim 66, the combination of the cited art teaching labels that are gold).
In addition, it would have been further prima facie obvious to have provided immobilized labeled binding protein at a specific site on/in the membrane of the device used in the method of the combination of the cited art, as taught by Gibbs, as a normalization site (i.e. to have modified the method to provide and illuminate a normalization site as claimed, measuring intensity and comparing that to that at the test, as in Gibbs) in order to normalize response, for example account for any noise interference, as in Gibbs. One of ordinary skill would have a reasonable expectation of success applying this technique for normalization to the device used in the method of the cited prior art because Gibbs is also similarly teaching a lateral flow assay strip device. 

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. and Irina et al. as applied to claim 41 above, and further in view of Guirguis US PG Pub No. 2008/0194041A1
Gupta and Irina teach a method substantially as claimed (see previously above).
However, the cited prior art fails to teach the method further comprising obtaining a fingerprint pattern on a fingerprint receiving zone, wherein the zone is separate to the sample receiving portion but is housed within the same device (claim 68); and fails to teach further comprising scanning and/or recording the fingerprint pattern (claim 69).

It would have been prima facie obvious to have further modified the method using the device as claimed, such to have provided with the device of the method of Gupta and Irina, a separate fingerprint acquisition pad associated with the device (housed with the device) but separate from the sample collection, as taught by Guirguis for the purpose of a definitive positive identification associated with the test (Guirguis). One of ordinary skill would have a reasonable expectation of success considering Guirguis demonstrate the ability to provide a fingerprint acquisition pad associated with an assay device (see as in Guirguis cited above). 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. and Irina et al. as applied to claim 41 above, and further in view of  Valkirs et al., US Patent 5,851,776.
Gupta and Irina teach a method substantially as claimed (see as detailed above). See Gupta does teach for example, performing the method wherein immobilized capture antigen is one of 25-hydroxy vitamin D3, 25-hydroxy vitamin D2 or 1,25-dihidroxy vitamin D3 (see e.g., para [0022]). 
However, the cited art fails to teach capture reagent comprising two or more different antigens capable of binding the labelled probe. 

It would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Gupta and Irina to immobilize at least two or more antigens in the test site (for example the three vitamin D antigenic forms 25-hydroxy vitamin D3, 25-hydroxy vitamin D2 or 1,25-dihidroxy vitamin D3 of the disclosure of Gupta), the modification an obvious matter of applying a known technique (as taught by Valkirs) to a known method, in order to achieve detection of all forms of vitamin D. In particular, the base method, comprising detection by competitive binding with a lateral flow immunoassay device, was known to those skilled in the art (Gupta and Irina). The prior art contained the known technique of immobilizing more than one antigen at a test site (Valkirs) for the purpose of detecting multiple targets at once. One having ordinary skill would have found the modification an obvious improvement in the device of Gupta (and Irina), allowing the detection of each with each of the antigens, and would have recognized that applying the known technique would have predictably yielded detection of all forms of vitamin D present in a sample (in the case of the vitamin D example of Gupta). One of ordinary skill would have a reasonable expectation of success given the teaching of Valkirs, supporting this is an art recognized, practiced technique for assay.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. and Irina et al. as applied to claim 41 above, and further in view of Sussman et al., “Fingertip diagnosis: can fingerprints do more than just solve crimes”, CNN. July 2007 (previously of  rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. and Irina et al. as applied to claim 41 above, and further in view of Sussman et al. and National Institute on Drug Abuse (NIDA), Commonly Abused Prescription drugs, (2011), 2 pages, online available at: https://www.drugabuse.gov/sites/default/files/rx_drugs_placemat_508c_10052011.pdf, Accessed: 05/25/2021.
Gupta and Irina teach a method substantially as claimed (see as detailed above). However, the cited art fails to teach wherein the analyte comprises a drug metabolite and/or a drug. 
Sussman teach one’s fingerprint (particularly sweat residue from a fingerprint) could be useful to doctors and drug-testers (page 1, paras 2 and 3). Sussman teach that sweat residue contained in fingerprints known to be a suitable sample for determining whether or not the person belonging to the fingerprint has taken a drug (see page 1, especially at paras 3, 5, 19-22). Put another way, the teaching Sussman makes it known to those of ordinary skill in the art at the time that fingerprint sweat is known in the art to contain antibody detectable amounts of drugs present in one’s system. Sussman teach that fingerprints are not only useful as a matching tool (identification of an individual) but also as a means of building up a physical profile (see page 2, para 2). Sussman teach the use of fingerprints for determining presence of drugs (and other analytes in one’s system) is applicable to police investigations, drug screening in sports and the workplace, and even potentially in the field of medicine and health screening (see page 2, paras 2-8).

	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, to have modified the method as taught by Gupta and Irina (set forth in detail above, the method detecting an analyte in a biological fluid that is sweat obtained from a fingerprint) and to have applied the method for drug testing, one motivated to perform said modification for the purposes of police investigations, drug screening applications and for the field generally of medicine and health screening, as suggested by Sussman. One having ordinary skill in the art would have a reasonable expectation of success because Sussman supports that sweat samples obtained from a fingerprint contain immunoassay detectable levels a drug/drugs taken by a the subject.
	Further, it would have been obvious and one having ordinary skill in the art would have been motivated to apply the method for the detection of morphine because morphine is a drug recognized in the art as being commonly abused, the drug recognized as addictive and dangerous when abused (NIDA). One having ordinary skill would have a reasonable expectation of success applying the method as taught by Gupta and Irina for the detection of a drug analyte, such as morphine, because the method is applicable for the detection of an analyte detectable in a sweat sample from a fingertip, and the art recognized analytes known present and detectable in finger sweat include abused drug target analytes.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. and Irina et al. as applied to claim 41 above, and further in view of Jina, US PG Pub No. 2006/0148096A1.

	Regarding methods/devices comprising test strip assay products, see Jina teach as an alternative to application of an eluting agent (buffer agent) to an elution pad upstream of a sample application pad/region, a pouch or blister structure containing the agent/buffer can be position in this area of the strip (see para [0056]). 
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the method using the test strip assay device as taught by Gupta and Irina, to further provide on the device used in the method, a blister/pouch containing the buffer (a blister reservoir) as an obvious matter of a simple substitution of one known buffer addition technique for another. In particular both manual application and application of buffer reagent by way of a blister structure on the test strip device were art recognized techniques for application of the buffer (Jina). The method comprising the base structure (and the base structure, i.e. the test strip device itself) were known to those skill in the art at the time (Gupta, teaching a device substantially as claimed in the present method, comprising a buffer addition region upstream of the sample receiving portion). One having ordinary skill in the art, would have been motivated to have modified the manual application technique for the blister loaded technique considering both were recognized as suitable alternatives of one another in the art for the same purpose. One of ordinary skill could have substituted one known technique for the other and had a reasonable expectation of success since either way provides the buffer upstream of the sample. 

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 6-9), as indicated previously above the rejection of claims citing Droste et al. as primary reference are withdrawn in response to Applicant’s amendments to the claims. The remarks directed at the combination of Droste and Sussman are moot as the rejection is no longer pending. However, see the amended grounds of rejection as set forth above in response to the amendments. For the reasons as indicated in detail above, the claimed invention is considered obvious over Gupta et al. in view of Irina et al. (and the further cited art, regarding the dependent claim limitations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.